                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SHEILA THOMPSON,

       Plaintiff,                                    Case No. 17-cv-12731
                                                     Hon. Matthew F. Leitman
v.

BOTSFORD GENERAL
HOSPITAL, et al.,

     Defendants.
_________________________________/
                      ORDER ON STATUS CONFERENCE

       On October 23, 2018, the Court held an on-the-record in-person status

conference in this action. For the reasons discussed with counsel at the status

conference, IT IS HEREBY ORDERED as follows:

      The Court’s October 9, 2018, order for Plaintiff to show cause why her claims

        against Defendant Fatyma Harris should not be dismissed (ECF #35) is

        VACATED and Plaintiff’s claims against Harris are DISMISSED

        WITHOUT PREJUDICE; and

      The parties shall complete the discovery discussed on the record by no later

        than December 24, 2018. Following this period of discovery, the Court will

        hold a telephonic status conference with counsel for all parties.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: October 23, 2018                 UNITED STATES DISTRICT JUDGE

                                           1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 23, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
